Like my predecessors, I would like 
first of all, on behalf of the delegation of the Republic of 
Madagascar and on my own behalf, to congratulate His 
Excellency Mr. Sam Kahamba Kutesa on his election 
as President of the General Assembly at its sixty-ninth 
session. He is a credit to his country, the Republic of 
Uganda, and the pride of the entire African continent.

Allow me next to thank Secretary-General Ban 
Ki-moon for his commitment to peace and development 
in the world and for his actions at the head of the 
Organization. I also take this opportunity to solemnly 
reiterate to him and his team the gratitude of the 
Malagasy people for the special attention and resources 
that the United Nations system has mobilized in order 
to contribute to the culmination of the process that 
brought the crisis in Madagascar to an end. We are also 
grateful for the important role that the United Nations 
continues to play in working together with Madagascar 
and its people. I naturally extend that gratitude to the 
entire international community, whose support has 
been decisive in the peaceful resolution of the Malagasy 
crisis.

By choosing to return to constitutional order 
through the ballot box, the Malagasy people confirmed 
its commitment to stability and security. In so doing, it is 
participating in building peace and security in the region 
and thus throughout the world. Strengthened by those 
values , we have made national reconciliation, which 
is the foundation of social cohesion, the cornerstone 
of our development policy. We are convinced that 
without social peace, there can be no development and 
vice versa. We have already taken important steps in 
that process and we intend to move forward. But our 
resources are not yet commensurate with the scale of 
the tasks that remain. That is why Madagascar wishes 
to gain access to the Peacebuilding Fund, which is 
being made available through the Organization.

Five per cent of the world’s biodiversity is found 
in Madagascar. It behoves us, therefore, to take 
responsibility for preserving that resource and ensure 
better management for future generations. Upon taking 
office in January 2014, I declared war on traffickers 
in rosewood and all those who engage in the illegal 
trade in protected species. The establishment of good 
forest governance was the first act in a whole series 


of concrete measures to that end. An interdepartmental 
committee for restructuring the sector was established. 
The authorities are working hard to achieve the policy 
of zero tolerance against trafficking of all kinds related 
to natural resources and protected species. However, 
despite our efforts, we must note that traffickers still 
manage to evade surveillance measures, due to the lack 
of resources at our disposal to deal with traffickers, 
who have ample resources.

Madagascar’s strategic location in the Indian 
Ocean, at the crossroads of various maritime routes 
that are vital to global trade, means that we must work 
to preserve our fishing areas and our marine reserves. 
The risk of piracy, terrorism and trafficking of all kinds 
is high. Measures must be taken in that regard, within 
the framework of an active international cooperation to 
protect the area.

The Malagasy Government has also increased the 
extent of protected areas to cover more than 10 per cent 
of the country, or at least 6 million hectares, with the 
cooperation of its partners. A large-scale reforestation 
project aimed at sustaining the long-term production of 
timber and firewood is included in the Government’s 
agenda in terms of commitments. We are also 
strengthening our legal arsenal by ratifying several 
multilateral environmental agreements, including the 
Doha Amendment to the Kyoto Protocol to the United 
Nations Framework Convention on Climate Change 
and the Minamata Convention on Mercury.

After over five years of political crisis, including 
sanctions and suspension measures of all kinds, it is 
clear that the majority of the Millennium Development 
Goals will not be met in Madagascar by 2015. However, 
the country is committed to focusing its development 
efforts on its population and has initiated major 
projects in some key sectors such as education, health, 
employment, security, access to new information and 
communication technologies and infrastructure. Thus, 
school enrolment for girls has far exceeded that for 
boys. Similarly, nearly 500,000 children and youth have 
been enrolled in educational and socio-professional 
institutions for the year 2014-2015. Over 100 basic 
health centres have been opened in recent months 
across the country. In the framework of our fight against 
malaria, Madagascar’s efforts have been recognized 
at the continental level, including our achievement of 
95 per cent of households owning at least one mosquito 
net impregnated with long-lasting insecticide and our 
intra-residential spraying campaign, which are the most 
important tools for the prevention of malaria. Moreover, 
Madagascar has demonstrated its solidarity with the 
world’s fight against Ebola.

In terms of security, tangible results have been 
achieved in recent months with Operation First Strike, 
which is aimed at eradicating the massive theft of 
zebus in the south and west of the country. Finally, 
Madagascar’s renewed adherence to the African 
Growth and Opportunity Act should give new impetus 
to the country’s economic and social fabric with the 
massive job creation.

When it comes to climate change, the stakes are 
high for Madagascar, since our economy is based on 
developing sectors that are sensitive to climate change. 
The numbers are telling in that regard — 75 per cent 
of Madagascar’s population lives in rural areas, of 
which 4 million are in vulnerable areas, and 28 per cent 
of the rural population are food-insecure. Although 
we do not have the means to adequately mitigate the 
negative effects of climate change on the country’s 
socio-economic activities, we have nevertheless taken 
action. Measures range from the development of legal 
frameworks such as the national policy for the fight 
against climate change, the national strategy for a 
clean development mechanism and the establishment of 
an energy transition policy that is based on the use of 
renewable energy. We are also implementing a national 
action plan for adaptation and have created various 
structures to coordinate activities related to climate 
change.

We fully support the theme of this session, 
“Delivering on and implementing a transformative post-
2015 development agenda”. Our country is committed 
to creating the conditions to establish a prosperous and 
modern nation. That is the whole purpose of the actions 
we have undertaken on the basis of the principles of 
transparency, good governance, respect for the rights of 
others, democracy and human rights. With this vision 
of a modern and prosperous nation, our main objective 
is to allow the people to emerge from their precarious 
situation. To do so, we have decided on a policy of 
improving production to increase productivity and 
developing a reliable agricultural sector. That will help 
the country to achieve food self-sufficiency and allow 
Madagascar to become the backbone of food security in 
the Indian Ocean.

We have also decided to undertake major public 
infrastructure works, including structural work, the 
construction of highways and roads, works of art, 


building construction and embellishment, dams, 
water purification and improvements to the energy 
sector. In that regard, we are developing an innovative 
partnership for finance structuring and partnerships. 
In addition to conventional financing from traditional 
donors, we have used a public-private partnership 
system. It is aimed at establishing a mutually beneficial 
partnership for Malagasy and investors alike. Particular 
attention is being paid to promoting youth employment, 
and companies that fulfil the required conditions will 
benefit from strong incentives and tax benefits.

Another priority area is tourism. Tourist facilities 
are still limited in number and need to be developed. 
Madagascar today is the ideal destination for such 
investment, in particular in growth sectors. We 
must meet the challenges of growth and ensure that 
Government actions have a positive and tangible 
impact on the lives of the 22 million Malagasy through 
inclusive and sustainable development. Madagascar 
has adopted a transformative agenda for its future. The 
drafting of the national development plan reflects the 
determination of the State to establish the principles 
of good governance and economic recovery. The Plan 
is to be a central frame of reference for private-sector 
engagement with civil society, decentralized local 
authorities and technical and financial partners. The 
implementation of the national development plan will 
promote and ensure the security of domestic and foreign 
investment and the updating of regulatory frameworks 
relating thereto.

Before concluding, I reiterate my country’s 
determination to renew and strengthen its commitments 
to the various activities of the United Nations, in 
addition to our effective participation in the regular 
work of the committees and in various conferences 
held under the auspices of the Organization. We point 
out the deployment every year of contingents from our 
national gendarmerie, national police and the Malagasy 
penitentiary administration within various United 
Nations peacekeeping operations in Africa. Most 
recently, the Government of Madagascar has responded 
positively to the United Nations request for 140 officers 
in formed police units to serve in the Multidimensional 
Integrated Stabilization Mission in the Central African 
Republic.


Madagascar also continues to advocate for equitable 
representation in the Security Council so that countries 
directly involved in crises and conflicts can fully take 
part in the process of the adoption of resolutions.

Madagascar aspires to move rapidly from its current 
status to that of a growing country with an expanding, 
vibrant middle class and that will see its income quickly 
rise to match those of emerging countries. I know that 
this is possible and achievable. I have made a moral 
contract with the people of Madagascar to optimize our 
use of our natural and human resources to enable our 
country to achieve a solid place within the globalization 
network, to rebuild itself and to contribute in a positive 
way to the resolution of the major problems of this 
world.
